Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 1 of 71




           EXHIBIT 61
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 2 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 3 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 4 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 5 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 6 of 71




           EXHIBIT 62
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 7 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 8 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 9 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 10 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 11 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 12 of 71




            EXHIBIT 63
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 13 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 14 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 15 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 16 of 71




            EXHIBIT 64
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 17 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 18 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 19 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 20 of 71




            EXHIBIT 65
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 21 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 22 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 23 of 71




            EXHIBIT 66
              Document Filed Under Seal
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 24 of 71




            EXHIBIT 67
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 25 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 26 of 71
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 27 of 71

 CONTAINS MATERIAL SUBJECT TO THE PROTECTIVE ORDER –                                       Page 3
 TIER 1


        On or about June 28, 2021, the Government spoke with Ms. Kirshner and Mr. Gosnell.
Ms. Kirshner noted the existence of a document stating that the defendant could not return to work
in 2012 without a chaperone. She also stated, in substance and in part, that according to University
Counsel, Nurse-1 confirmed that nothing inappropriate had occurred during the Victim’s
examination. Ms. Kirshner’s description of Nurse-1’s statements differed from that provided by
University Counsel and from the statements memorialized in notes and reports of interviews of
Nurse-1. Our understanding is that Ms. Kirshner has neither interviewed nor participated in any
interview of Nurse-1, and thus does not have personal knowledge of Nurse-1’s statements.

        As noted, the Government communicated the above, among other things, to you by phone
on June 29, 2021. The Government specifically identified the Bates numbers for notes of
Nurse-1’s statements in the May 20 Letter, in response to Defense Request No. 2(a) (Dkt. 91-1 at
3-4 (citing, e.g., SDNY_RH_00004094-4096, 4079-4080)), and by phone on June 29, 2021. The
Government specifically identified the statements of other University employees in the May 20
Letter (id.) and in its discovery index and production folders (Production of March 1, 2021, folder
labeled “[University] Employees” and index listing “[University] employees”). The Government
also specifically identified to you by phone on June 29, 2021, the Bates numbers for the document
the Government believes Ms. Kirshner referenced on or about June 28, 2021.

      Defense Requests Nos. 6(a)-(c). Request for Information Regarding the Timing of
Communications Between SDNY and DANY, Communications Between SDNY and DANY
Concerning the Defendant, and Notes of All Such Communications.

        As an initial matter, the Government disagrees with your characterizations of the
Government’s investigation, the federal charges against the defendant, and the defendant’s 2016
guilty plea to certain state offenses in state court in connection with the 2012-2016 State Case.
(See Dkt. 91 at 2).

        Under the well-established law of this Circuit, the U.S. Attorney’s Office did not
participate in a joint investigation or prosecution of the defendant with DANY. See, e.g., United
States v. Middendorf, No. 18 Cr. 36 (JPO), 2018 WL 3956494, at *4-5 (S.D.N.Y. Aug. 17, 2018)
(finding no joint prosecution where the Public Company Accounting Oversight Board was neither
present during witness interviews conducted by the Government nor involved in developing the
Government’s prosecutorial strategy); United States v. Blaszczak, 308 F. Supp. 736, 741-42
(S.D.N.Y. 2018) (finding no joint prosecution where the Government and the Securities and
Exchange Commission (“SEC”) participated in interviews together but the SEC was not present
at all interviews, did not review documents gathered by the Government, did not develop the
Government’s prosecutorial strategy, did not appear in court with the Government, and was not
involved in the Government’s decision-making); United States v. Connolly, No. 16 Cr. 370 (CM),
2017 WL 945934, at *6 (S.D.N.Y. Mar. 2, 2017) (finding no joint prosecution where the
Government and the SEC did not conduct interviews together, and where the Government and the
Commodity Futures Exchange Commission conducted parallel investigations).

        Here, moreover, you have not made a prima facie showing that there was any such joint
investigation or prosecution. See Connolly, 2017 WL 945934, at *4; see also United States v.
Rigas, 258 F. Supp. 2d 299, 307 (S.D.N.Y. 2003) (“It is [a defendant’s] burden to make a prima
       Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 28 of 71

    CONTAINS MATERIAL SUBJECT TO THE PROTECTIVE ORDER –                                    Page 4
    TIER 1


facie showing that documents sought under Rule 16(a)(1)(E)(i) are material to preparing the
defense.”); see also United States v. Armstrong, 517 U.S. 456, 462-63 (1996) (interpreting
“defense” in predecessor rule, to mean “the defendant’s response to the Government’s case in
chief,” encompassing only items which “refute the Government’s arguments that the defendant
committed the crime charged”). The Government is unaware of any authority that entitles you to
these materials.

        Defense Request No. 7(a). Request for DNA, FTK, and Forensic Reports.

        As stated in the May 20 Letter, we have produced forensic images of several electronic
devices (the “Electronic Devices”) to you. (Dkt. 91-1 at 7; see also Dkt. 101-1 at 2). At this time,
the Government is not aware of any additional forensic analysis report apart from these images.2
(Dkt. 101-1 at 2). As stated in the May 20 Letter, and on May 4, 2021, we will produce the
responsive items from the Electronic Devices once the responsiveness review is complete. (Dkt.
91-1 at 7; Dkt. 101-1 at 2).

      Defense Request No. 7(b). Request for Search Protocols Used to Search the Electronic
Devices.

        The Government disagrees with your characterization of the search warrants and the
searches conducted in this case. (See Dkt. 91 at 3). For example, the search warrants issued in
this case authorize the search and seizure of “instrumentalities, evidence, and fruits of violations
of Title 18, United States Code, Section 2422 (enticement and inducement to engage in interstate
travel),” including the materials listed in the attachments to the search warrants.
(SDNY_RH_00011236-11338, 57694-57852).

        In any event, there is “no legal basis” for the production of any review protocols used to
search the Electronic Devices. See, e.g., In re Search Warrants Executed on April 28, 2021, No.
21 Misc. 425, Dkt. 20 at 4 (JPO) (S.D.N.Y. May 28, 2021) (denying defense’s request for the
Government’s search warrant review protocol); see also United States v. Galpin, 720 F.3d 436,
451 (2d Cir. 2013) (declining to impose or require “specific search protocols or minimization
undertakings as basic predicates for upholding digital search warrants”).




2
  In the May 20 Letter, we asked for clarification with respect to your request for an “FTK” report.
(Dkt. 91-1 at 7). You have clarified that you are requesting “forensic analysis reports.” (Dkt. 91
at 3). We do not interpret your request to include, among other things, agent work product, notes,
or exports made during the course of the forensic review. (Dkt. 101-1 at 2 n.3). To the extent that
we have misunderstood your request, please let us know.
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 29 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 30 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 31 of 71




            EXHIBIT 68
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 32 of 71




                                                              SDNY_RH_00000347
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 33 of 71




                                                              SDNY_RH_00000348
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 34 of 71




                                                              SDNY_RH_00000349
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 35 of 71




                                                              SDNY_RH_00000350
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 36 of 71




                                                              SDNY_RH_00000351
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 37 of 71




                                                              SDNY_RH_00000352
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 38 of 71




                                                              SDNY_RH_00000353
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 39 of 71




                                                              SDNY_RH_00000354
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 40 of 71




                                                              SDNY_RH_00000355
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 41 of 71




                                                              SDNY_RH_00000356
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 42 of 71




                                                              SDNY_RH_00000357
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 43 of 71




                                                              SDNY_RH_00000358
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 44 of 71




                                                              SDNY_RH_00000359
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 45 of 71




                                                              SDNY_RH_00000360
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 46 of 71




            EXHIBIT 69
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 47 of 71
                                        U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                   CONFIDENTIAL
                          SUBJECT TO THE PROTECTIVE ORDER

                                                       May 20, 2021

BY EMAIL
Deirdre D. von Dornum, Esq.
Federal Defenders of New York
deirdre_vondornum@fd.org

       Re:      United States v. Robert Hadden,
                20 Cr. 468 (RMB)

Dear Counsel:

        We write in response to your letter, dated May 5, 2021, setting forth 20 requests (the
“Requests”) for discovery, evidence, and trial materials “in accordance with Federal Rules of
Criminal Procedure 5, 16, 7(f), 12(c), and 12(d), and Federal Rules of Evidence 104, 403, 404,
413, 608, and 609.” (Dkt. 85 (“Defense Letter”)). The letter also makes requests for materials
pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150
(1972). The information contained in this letter is subject to the Protective Order issued by the
Court on February 4, 2021. (Dkt. 68). As such, to the extent that victims or witnesses are
referenced in any public filings or proceedings, we have agreed that the victim or witness reference
number will be redacted or not used (e.g., for “Witness-500,” “500” will be redacted from any
public filing).

        This letter proceeds in three parts: first, we discuss the Government’s disclosure
obligations, the well-established practices in this District with respect to these disclosures, and the
process and anticipated timing of certain types of pretrial disclosures; second, we provide specific
responses to the Requests; and third, the Government renews its request for reciprocal disclosures
from the defendant and requests that the defendant confirm whether he has, to date, met his
disclosure obligations under Rule 16(b). As previously stated, the Government remains available
to answer questions, to discuss the information provided in this letter, and to confer further with
respect to discovery. The Government is also available to discuss a schedule for all parties’ pretrial
disclosures.1


1
  By voluntarily providing the information contained in this and other responses to your discovery-
related questions, much of which extends beyond our discovery and disclosure obligations, the
Government is not limiting its evidence, arguments, or legal theories at trial in any way,
particularly given that we are more than seven months from start of trial.
         Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 48 of 71

 CONFIDENTIAL                                                                                   Page 2
 SUBJECT TO THE PROTECTIVE ORDER


                                 Global Responses to the Requests

        Below, we discuss the Government’s disclosure obligations, the longstanding practices in
this District with respect to these disclosures, and the process and anticipated timing of certain
types of pretrial disclosures. The Government is available to discuss a schedule for all parties’
pretrial disclosures.

    1.      The Government’s Discovery and Disclosure Obligations and Productions

        The Government is aware of its discovery and disclosure obligations, including those
arising under Rule 16, Brady and its progeny, and Giglio and its progeny. We take these
obligations seriously, and we intend to fully comply with them. Indeed, the Government will
continue to fulfill all of its discovery and disclosure obligations going forward and irrespective of
whether you specifically request such material or how you characterize that material.

        As you know, beginning in December 2020, the Government has made substantial
productions to the defense pursuant to Rule 16 and otherwise. Each of these productions has been
accompanied by a detailed index describing the contents of the productions and corresponding
Bates ranges. We have ensured that both the index and the majority of the productions are text-
searchable. In addition, we have spent considerable time carefully organizing and labeling each
production for ease of review, such that each production is sorted into folders (and subfolders),
many of which carry descriptions of their contents, and each folder and specific file is marked with
a Bates number. As stated in the Government’s letter to the Court dated April 15, 2021, the
Government is prepared and willing to answer any questions you may have about the discovery,
or to provide assistance to you in locating particular items within the discovery to aid the defense
in preparing for trial. (Dkt. 83 at 2). Indeed, we have been in regular communication about
discovery, and we have responded to multiple of your questions. As such, the Government will
continue to fulfill its discovery obligations in accordance with and guided by the law and practices
of this District.

    2.      Jencks Act and Giglio Material

         Several of the Requests seek victim and non-victim witness statements, impeachment
evidence, and other material to which you are entitled, if at all, solely pursuant to the Jencks Act,
18 U.S.C. § 3500 (the “Jencks Act material” or “3500 material”) or Giglio and its progeny (“Giglio
material”). (See Defense Letter at 2 (discussing impeachment evidence and Giglio material)). As
you are aware, it is the standard practice in this District that Jencks Act and Giglio material are
produced at or about the same time and shortly in advance of trial. (See Pretrial Conference
Transcript of February 4, 2021 at 5 (“MS. VON DORNUM: The only other scheduling issue I
would raise would be the 3500 material which I imagine will [] be quite voluminous in this case
and whether it would be possible to get that two weeks in advance. My understanding is the trial
is anticipated to be four to six weeks in length.”)). It is well-established that this practice satisfies
the requirement that Giglio be produced “in sufficient time that the defendant will have a
reasonable opportunity to act upon the information efficaciously.” United States v. Rodriguez, 496
F.3d 221, 226 (2d Cir. 2007). Immediate disclosure of such material is not warranted simply
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 49 of 71

 CONFIDENTIAL                                                                              Page 3
 SUBJECT TO THE PROTECTIVE ORDER


because the defendant prefers it. See, e.g., United States v. Wey, No. 15 Cr. 611 (AJN), 2017 WL
237651, at *23 (S.D.N.Y. Jan. 18, 2017) (denying defendant’s motion for immediate disclosure of
Giglio material as defendant “fails to articulate any persuasive reason why immediate disclosure
is required in this case, and the Court otherwise sees no basis to deviate so substantially from the
typical practice”); United States v. Thompson, No. 13 Cr. 378 (AJN), 2013 WL 6246489, at *9
(S.D.N.Y. Dec. 3, 2013) (denying request for early production of Jencks Act material); United
States v. Hernandez, No. 09 Cr. 625 (HB), 2010 WL 26544, at *6 (S.D.N.Y. Jan. 6, 2010)
(declining to order immediate disclosure of Giglio material, because the Government stated it
would provide both Giglio and Jencks Act material “shortly before trial”); United States v. Davis,
No. 06 Cr. 911 (LBS), 2009 WL 637164, at *14 (S.D.N.Y. March 11, 2009) (“The Second Circuit
has held that a request for immediate or early disclosure [of Giglio material] has no basis in the
law.”).

       Consistent with this District’s well-established practice, we intend to begin producing any
3500 and Giglio material substantially closer to trial. We are available to discuss the timing of
such productions.

                               Specific Responses to the Requests

       Below, please find specific responses to the Requests.

       Defense Request No. 1. Request for Brady Material.

        As stated above, the Government is aware of our discovery and disclosure obligations,
including those under Brady and its progeny and will provide timely disclosure if and when such
material comes to light. To the extent that the Government identifies any Brady material that has
not already been disclosed to the defendant, as discussed above, we will promptly disclose it.
Finally, if there are any specific anticipated defenses that would bear upon the Government’s
ongoing review for items that may be material to the defense, you are welcome to outline such
defenses.

       Defense Request No. 2(a). Request for Certain Witness Statements.

        With respect to your request for “statements by witnesses that contradict the claim that the
defendant was alone in the examination room with patients during examinations,” (Defense Letter
¶ 2(a)), we assume that your reference to “the claim” refers to the allegations in Indictment 20 Cr.
468 (the “Indictment”). The Indictment, however, alleges that the defendant was alone in an
examination room with certain victims in many but not all instances when he committed acts of
sexual abuse. (See Indictment ¶¶ 6, 7). Nevertheless, we point you to the statements of certain
Columbia employees indicating that they were generally present when the defendant conducted
exams of female patients, which we have produced to you. (See, e.g., SDNY_RH00004071, 4075,
4078, 4082).
        Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 50 of 71

    CONFIDENTIAL                                                                             Page 4
    SUBJECT TO THE PROTECTIVE ORDER


        With respect to your request for “statements by witnesses that contradict a patient’s report”
of sexual abuse by the defendant, as described above, to the extent that the Government is in
possession of the requested information, the Government intends to follow the uniform practice in
this District and produce such information before trial under Giglio and the Jencks Act. See supra
Global Responses, Point 2 (Jencks Act and Giglio Material). We are available to discuss a
proposed schedule for such disclosures. Nevertheless, the Government notes that we are not aware
of any witness statements that directly contradict a patient’s report of sexual abuse by the defendant
other than denials or statements by the defendant, which we have produced to you. To the extent
that these items are responsive to your request, we note that we have produced certain statements
of Columbia employees to you. (See, e.g., SDNY_RH_00004066-4107).

       Defense Request No. 2(b). Request for Information Regarding Timing of Victim Reports
to Law Enforcement.

       As noted in your letter, information as to if, when, and to whom any victim who did not
immediately report the defendant’s sexual abuse constitutes, if anything, impeachment evidence.
(Defense Letter ¶ 2(b)). As described above, to the extent that the Government is in possession of
the requested information, the Government intends to follow the uniform practice in this District
and produce such information before trial under Giglio and the Jencks Act. See supra Global
Responses, Point 2 (Jencks Act and Giglio Material). We are available to discuss a proposed
schedule for such disclosures.

        Defense Request No. 2(c). Request for Information Regarding Witness Awareness of Civil
Litigation Against the Defendant.

        As noted in your letter, information as to when each victim and non-victim witness became
aware of civil litigation against the defendant constitutes impeachment evidence. (Defense Letter
¶ 2(c)). As described above, to the extent that the Government is in possession of the requested
information, the Government intends to follow the uniform practice in this District and produce
such information before trial under Giglio and the Jencks Act. See supra Global Responses, Point
2 (Jencks Act and Giglio Material). We are available to discuss a proposed schedule for such
disclosures.

        Defense Request No. 2(d). Request for Information Regarding Victim Travel to New
York.

        You have asked “whether any witness was employed in New York or had reasons for
traveling to New York other than their gynecological appointments on the dates of the incidents.”
(Defense Letter ¶ 2(d)). The Government is aware of the following information as to the statutory
victims referenced in the Indictment:2

2
  The following information is based on witness statements, which the Government will produce
in full to the defense as Jencks Act material, as discussed above. See supra Global Responses,
Point 2 (Jencks Act and Giglio Material). The Government also notes that patient addresses
typically appear on their medical records.
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 51 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 52 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 53 of 71
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 54 of 71

 CONFIDENTIAL                                                                                  Page 8
 SUBJECT TO THE PROTECTIVE ORDER


      Defense Request No. 7(b). Request for Search Protocols Used to Search the Electronic
Devices.

        Please see the search warrant applications and attachments for the procedures used to
search the Electronic Devices. (See SDNY_RH_00011236-11338, 57694-57852). To the extent
that you are requesting more detailed information regarding the manner in which the FBI searched
the Electronic Devices, we are not aware of a legal basis or theory under which you are entitled to
such information at this time, as discussed above. As we have previously indicated, we plan to
produce the responsive materials from the Electronic Devices once the responsiveness review is
complete.

       Defense Request No. 7(c). Request for Identification of Relevant Evidence.

        To the extent that this request refers to the “electronic evidence” (Defense Letter ¶ 7(c))
from the Electronic Devices, as previously stated, we plan to provide a subset of responsive
materials to you when the responsiveness review is complete. We do not understand this request
as referring to subpoena returns, but to the extent that it is, we are not aware of a legal basis
requiring the Government to identify relevant documents contained from those returns.

       Defense Request No. 8. Request for Expert Testimony, Written Expert Report, and Non-
Expert “Background” Testimony.

      On March 1, 2021, as reflected in the production and the accompanying index, the
Government produced materials marked “Expert Materials.” (See SDNY_RH_00010596-10799,
17718-17731). This production included: (i) notes of interviews of Keith Eddleman, an expert in
the field of Obstetrics and Gynecology; (ii) Dr. Eddleman’s curriculum vitae
(SDNY_RH_00010618-SDNY_RH_00010634);                  and      (iii)     relevant     literature
(SDNY_RH_00010672- SDNY_RH_00010799).

        To the extent that the Government intends to call Dr. Eddleman or any other expert to
testify at trial, including a forensic expert, the Government will provide appropriate notice
reasonably before trial, as is the standard practice in this District. See, e.g., United States v. Kidd,
385 F. Supp. 3d 259, 262 (S.D.N.Y. 2019) (finding that expert notice provided a month before trial
was adequate and typical); United States v. Rigas, 258 F. Supp. 2d 299, 303 (S.D.N.Y. 2003)
(finding that expert notice one month before trial was adequate). The Government is available to
discuss a mutual schedule for pretrial and trial-related disclosures, including expert notice.

        To the extent that it is helpful, the Government further notes that we have produced all
materials related to Dr. Eddleman that we have in our possession at this time. In addition, as of
now, we do not anticipate that Dr. Eddleman’s testimony would be based on the evaluation of any
specific individuals or victims or their medical records. Should the anticipated scope of Dr.
Eddleman’s testimony change, we will so inform you through our expert notice.

       You also requested disclosure of “any evidence the government purports to introduce as
non-expert “background” testimony. Please clarify your reference to non-expert “background”
testimony.
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 55 of 71

 CONFIDENTIAL                                                                              Page 9
 SUBJECT TO THE PROTECTIVE ORDER


        Defense Requests Nos. 9-11. Request for Records or the Substance of Written, Recorded,
or Oral Statements of the Defendant to Government or Law Enforcement Authorities.

       The Government has produced all records of written, recorded, or oral statements of the
defendant to government or law enforcement authorities within its possession, including
statements of the defendant made on or about September 9, 2020 (the date of the defendant’s arrest
and presentment). (See SDNY_RH_00000896; SDNY_RH_10800, 10822-25). In addition, the
Government has produced transcripts of state court proceedings and the signed plea agreement in
the 2012-2016 State Case in which the defendant made statements to a state court judge.
(SDNY_RH_00000384-85, 387-97).

        In addition to the materials produced to the defense, the Government understands that after
the defendant’s presentment on or about September 9, 2020, because there was a significant media
presence in the courtroom, an agent of the Federal Bureau of Investigation (“FBI”) offered to walk
(and did walk) the defendant out of the courthouse. During the course of the walk, the agent and
defendant engaged in small talk. Because nothing substantive was discussed, the agent did not
take notes.

      Defense Request No. 12. Request for Information Regarding Statements of the Defendant
Made to Law Enforcement Obtained Through Electronic Surveillance.

       The Government is not aware of any statements of the defendant made to law enforcement
that were obtained through the use of electronic surveillance.

       Defense Request No. 13. Request for Statements and Expressive Conduct of the Defendant
in Response to Advice of Rights.

        As you know, on or about September 9, 2020, the defendant was advised of his Miranda
rights. The defendant’s response (i.e., his invocation of his right to counsel) is memorialized both
in an audio recording and in a law enforcement report. (See SDNY_RH_00000896, 10800). Apart
from these materials, the Government is not in possession of any additional information regarding
the defendant’s “expressive conduct” in response to the advice of rights.

       Defense Request No. 14. Request for Recorded Testimony of the Defendant Before Any
Grand Jury.

       The Government is not aware of any recorded testimony of the defendant before a grand
jury. To the extent that your request’s reference to “any person authorized to legally bind the
defendant” refers to the defendant’s attorney, we are not aware of any recorded testimony of the
defendant’s attorney on the defendant’s behalf before a grand jury.

       Defense Request No. 15. Request for Statements the Government Intends to Offer At Trial
Under a Hearsay Exception.
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 56 of 71

 CONFIDENTIAL                                                                           Page 10
 SUBJECT TO THE PROTECTIVE ORDER


        We are not aware of any legal basis requiring the Government to provide this information,
particularly this far in advance of trial. As discussed above, the Government plans to produce
3500 material to you closer to trial, which will provide you ample opportunity to raise objections
to statements you believe to be hearsay or otherwise inadmissible, and the Government will make
every effort to identify potentially disputed statements and raise them during in limine briefing.

      Defense Request No. 16. Request for Detailed Descriptions of Evidence of Uncharged
Conduct of the Defendant the Government Intends to Introduce at Trial Under Rules 404(b) or
413.

         With respect to any evidence the Government may seek to offer as evidence of the
defendant’s “motive, opportunity, intent, preparation, plan, knowledge, identity, absence of
mistake, or lack of accident” under Rule 404(b), the Rule requires the Government to provide
“reasonable notice of the general nature of any such evidence” at a time “before trial.” Fed. R.
Evid. 404(b)(2)(A)-(B). In this Circuit, that provision typically is construed to require notice
several weeks before trial. See United States v. Giffen, 379 F. Supp. 2d 337, 345 (S.D.N.Y. 2004)
(in the “‘absence of any threat to the safety of prospective witnesses and the . . . Rule 404(b)
evidence [is important to] th[e] action,’” courts in this District have generally found that
disclosures made approximately 30 to 45 days prior to trial constitute “reasonable notice” to
defendants) (quoting United States v. Nachamie, 91 F. Supp. 2d 565, 577 (S.D.N.Y. 2000)); Giffen,
379 F. Supp. 2d at 344 (Rule 404(b) does not obligate the Government to provide “unduly early
notice” because “early disclosure presents a significant burden on preparation of the Government’s
case.”). With respect to any evidence the Government may seek to offer pursuant to Rule 413, as
you are also likely aware, Rule 413 requires disclosure of such evidence “at least 15 days before
trial or at a later time that the court allows for good cause.” Fed. R. Evid. 413(b).

       The Government has provided notice, well in advance of trial, that we may offer evidence
under Rules 404(b) and/or 413 (see, e.g., Letter from the Government to the Defense of December
7, 2020, at 1; Letter from the Government to the Defense of May 7, 2021, at 3-4), and we reserve
the right to supplement such notice with additional disclosures consistent with the timeline
described above. Moreover, as you are aware, the defendant is alleged to have, “over more than a
decade, . . . sexually abused dozens of female patients, including multiple minors under the guise
of conducting purported gynecological and obstetric examinations.” (Indictment ¶ 1). The
Indictment further details the means and methods used by the defendant to sexually abuse the
victims in this case. (See, e.g., id. ¶¶ 6-10).

        As discussed above, the Government plans to produce Jencks Act and Giglio material
closer to trial. We are available to discuss the timing of any such pretrial disclosures with you.

        Defense Requests Nos. 17(a)-(d). Request for Documents and Tangible Objects Material
to the Preparation of the Defense, Intended for Use at Trial, or Which Were Obtained From or
Belong to the Defendant.

        You have requested, among other things, copies of “[a]ll photographs, videos, or
surveillance footage of relevant locations”; “[a]ll NYPD radio transmissions of any incidents”;
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 57 of 71
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 58 of 71

 CONFIDENTIAL                                                                              Page 12
 SUBJECT TO THE PROTECTIVE ORDER


       The Government is not aware of any documents, objects, recordings, or physical evidence
that have come into the possession of this Office or the FBI in connection with its investigation
and prosecution of the defendant that have been destroyed, lost, or are no longer in the custody of
the FBI or this Office.

        To the extent that your request refers to any other government or law enforcement agencies
other than our Office or the FBI, the Government is not in a position to confirm whether any
evidence possessed by any other prosecuting office or law enforcement agency in connection with
any investigation of the defendant has been destroyed or lost.

                                   Disclosures By the Defendant

       Below are the Government’s requests for disclosures by the defendant. See Fed. R. Crim.
P. 16(b).

1.     The Government requests that the defendant confirm whether he has, to date, met his
       reciprocal disclosure obligations under Rule 16(b).

2.     The Government renews our request for reciprocal disclosures from the defendant. As
       stated in our letter of December 7, 2020:

           In light of your request for the foregoing discovery, the Government hereby
           requests reciprocal discovery under Fed. R. Crim. P. 16(b). Specifically, we
           request that you allow inspection and copying of: (1) any books, or copies or
           portions thereof, which are in the defendant’s possession, custody or control,
           and which the defendant intends to introduce as evidence or otherwise rely on
           at trial; and (2) any results or reports of physical or mental examinations and of
           scientific tests or experiments made in connection with this case, or copies
           thereof, which are in the defendant’s possession or control, and which the
           defendant intends to introduce as evidence or otherwise rely on at trial or which
           were prepared by a witness whom the defendant intends to call at trial.

           The Government also requests that the defendant disclose prior statements of
           witnesses he will call to testify. See Fed. R. Crim. P. 26.2; United States v.
           Nobles, 422 U.S. 225 (1975). We request that such material be provided on the
           same basis upon which we agree to supply the defendant with 3500 material
           relating to Government witnesses.

       (See Letter from the Government to the Defense dated December 7, 2020, at 2).


                               *                 *                 *
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 59 of 71

 CONFIDENTIAL                                                                          Page 13
 SUBJECT TO THE PROTECTIVE ORDER


       As stated above, the Government remains available to confer further on any of the topics
discussed above or with respect to other discovery-related questions. We are also available to
discuss the timing of pretrial disclosures.

                                              Very truly yours,

                                              AUDREY STRAUSS
                                              United States Attorney


                                        by:      /s/
                                              Jane Kim / Jessica Lonergan / Lara Pomerantz
                                              Assistant United States Attorneys
                                              (212) 637-2038 / 1038 / 2343
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 60 of 71




            EXHIBIT 70
9/17/2020          Case
                     Case
                        1:20-cr-00468-RMB    Clayman
                           1:20-cr-00468-RMBDocument & Rosenberg
                                              Document       19LLPFiled
                                                         119-4     Mail - Hadden
                                                                  Filed          plea
                                                                          10/21/20
                                                                           08/02/21   Page
                                                                                      Page 161ofof1 71
                                                                                                           20-cr-0468 (RMB)

                                                                                                 Wayne Gosnell



  Hadden plea
  Gaffney, Jennifer                                                                                           Thu, Feb 11, 2016 at 1:14 PM
  To: Isabelle Kirshner                              "Wayne E. Gosnell"


    Dear Ms. Kirshner and Mr. Gosnell,



             I am attaching a revised plea agreement for your review. I have corrected the counts that Mr. Hadden would be
    pleading to and I have added that his sentence will be a conditional discharge.



            With respect to paragraph 5, the understanding is that this covers all incidents which are mentioned in the
    Molineaux motion. The files that we received from OPMC do not include any complaints beyond those mentioned in the
    indictment or the Molineaux application. In addition to those incidents, in November of 2015 the District Attorney’s Office
    received one additional complaint made by a former patient of Dr. Hadden. This woman alleges that she was a patient
    from 2009 through 2011 and that in either April or May of 2011, during a postpartum visit, Dr. Hadden subjected her to oral
    sexual contact. This allegation will also be covered by the plea in this matter and will not be investigated any further. We
    are unaware of any other allegations against Dr. Hadden at this time.



             Finally, I have attached a Risk Assessment Instrument for Dr. Hadden’s SORA proceeding. I don’t expect this to
    occur on Tuesday as it is generally handled during sentencing, however, I thought it best if you had a chance to review
    this before entering the plea.
                                                                                        Clerk’s office to docket and file.


              I am around this afternoon if you need to discuss any of this.



              Sincerely,

              Jennifer Gaffney

                                                                                              10/21/2020

    This email communication and any files transmitted with it contain privileged and confidential information from the New
    York County District Attorney's Office and are intended solely for the use of the individuals or entity to whom it has been
    addressed. If you are not the intended recipient, you are hereby notified that any dissemination or copying of this email is
    strictly prohibited. If you have received this email in error, please delete it and notify the sender by return email.

     2 attachments
            Hadden plea.docx
            22K
            Hadden RAI.pdf
            34K




https://mail.google.com/mail/u/1?ik=5c73a0081c&view=pt&search=all&permmsgid=msg-f%3A1525902957770492240&simpl=msg-f%3A1525902957770492240   1/1
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 62 of 71




            EXHIBIT 71
              Document Filed Under Seal
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 63 of 71




            EXHIBIT 72
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 64 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 65 of 71
      Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 66 of 71

 CONTAINS MATERIAL SUBJECT TO THE PROTECTIVE ORDER –                                       Page 3
 TIER 1


        On or about June 28, 2021, the Government spoke with Ms. Kirshner and Mr. Gosnell.
Ms. Kirshner noted the existence of a document stating that the defendant could not return to work
in 2012 without a chaperone. She also stated, in substance and in part, that according to University
Counsel, Nurse-1 confirmed that nothing inappropriate had occurred during the Victim’s
examination. Ms. Kirshner’s description of Nurse-1’s statements differed from that provided by
University Counsel and from the statements memorialized in notes and reports of interviews of
Nurse-1. Our understanding is that Ms. Kirshner has neither interviewed nor participated in any
interview of Nurse-1, and thus does not have personal knowledge of Nurse-1’s statements.

        As noted, the Government communicated the above, among other things, to you by phone
on June 29, 2021. The Government specifically identified the Bates numbers for notes of
Nurse-1’s statements in the May 20 Letter, in response to Defense Request No. 2(a) (Dkt. 91-1 at
3-4 (citing, e.g., SDNY_RH_00004094-4096, 4079-4080)), and by phone on June 29, 2021. The
Government specifically identified the statements of other University employees in the May 20
Letter (id.) and in its discovery index and production folders (Production of March 1, 2021, folder
labeled “[University] Employees” and index listing “[University] employees”). The Government
also specifically identified to you by phone on June 29, 2021, the Bates numbers for the document
the Government believes Ms. Kirshner referenced on or about June 28, 2021.

      Defense Requests Nos. 6(a)-(c). Request for Information Regarding the Timing of
Communications Between SDNY and DANY, Communications Between SDNY and DANY
Concerning the Defendant, and Notes of All Such Communications.

        As an initial matter, the Government disagrees with your characterizations of the
Government’s investigation, the federal charges against the defendant, and the defendant’s 2016
guilty plea to certain state offenses in state court in connection with the 2012-2016 State Case.
(See Dkt. 91 at 2).

        Under the well-established law of this Circuit, the U.S. Attorney’s Office did not
participate in a joint investigation or prosecution of the defendant with DANY. See, e.g., United
States v. Middendorf, No. 18 Cr. 36 (JPO), 2018 WL 3956494, at *4-5 (S.D.N.Y. Aug. 17, 2018)
(finding no joint prosecution where the Public Company Accounting Oversight Board was neither
present during witness interviews conducted by the Government nor involved in developing the
Government’s prosecutorial strategy); United States v. Blaszczak, 308 F. Supp. 736, 741-42
(S.D.N.Y. 2018) (finding no joint prosecution where the Government and the Securities and
Exchange Commission (“SEC”) participated in interviews together but the SEC was not present
at all interviews, did not review documents gathered by the Government, did not develop the
Government’s prosecutorial strategy, did not appear in court with the Government, and was not
involved in the Government’s decision-making); United States v. Connolly, No. 16 Cr. 370 (CM),
2017 WL 945934, at *6 (S.D.N.Y. Mar. 2, 2017) (finding no joint prosecution where the
Government and the SEC did not conduct interviews together, and where the Government and the
Commodity Futures Exchange Commission conducted parallel investigations).

        Here, moreover, you have not made a prima facie showing that there was any such joint
investigation or prosecution. See Connolly, 2017 WL 945934, at *4; see also United States v.
Rigas, 258 F. Supp. 2d 299, 307 (S.D.N.Y. 2003) (“It is [a defendant’s] burden to make a prima
       Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 67 of 71

    CONTAINS MATERIAL SUBJECT TO THE PROTECTIVE ORDER –                                    Page 4
    TIER 1


facie showing that documents sought under Rule 16(a)(1)(E)(i) are material to preparing the
defense.”); see also United States v. Armstrong, 517 U.S. 456, 462-63 (1996) (interpreting
“defense” in predecessor rule, to mean “the defendant’s response to the Government’s case in
chief,” encompassing only items which “refute the Government’s arguments that the defendant
committed the crime charged”). The Government is unaware of any authority that entitles you to
these materials.

        Defense Request No. 7(a). Request for DNA, FTK, and Forensic Reports.

        As stated in the May 20 Letter, we have produced forensic images of several electronic
devices (the “Electronic Devices”) to you. (Dkt. 91-1 at 7; see also Dkt. 101-1 at 2). At this time,
the Government is not aware of any additional forensic analysis report apart from these images.2
(Dkt. 101-1 at 2). As stated in the May 20 Letter, and on May 4, 2021, we will produce the
responsive items from the Electronic Devices once the responsiveness review is complete. (Dkt.
91-1 at 7; Dkt. 101-1 at 2).

      Defense Request No. 7(b). Request for Search Protocols Used to Search the Electronic
Devices.

        The Government disagrees with your characterization of the search warrants and the
searches conducted in this case. (See Dkt. 91 at 3). For example, the search warrants issued in
this case authorize the search and seizure of “instrumentalities, evidence, and fruits of violations
of Title 18, United States Code, Section 2422 (enticement and inducement to engage in interstate
travel),” including the materials listed in the attachments to the search warrants.
(SDNY_RH_00011236-11338, 57694-57852).

        In any event, there is “no legal basis” for the production of any review protocols used to
search the Electronic Devices. See, e.g., In re Search Warrants Executed on April 28, 2021, No.
21 Misc. 425, Dkt. 20 at 4 (JPO) (S.D.N.Y. May 28, 2021) (denying defense’s request for the
Government’s search warrant review protocol); see also United States v. Galpin, 720 F.3d 436,
451 (2d Cir. 2013) (declining to impose or require “specific search protocols or minimization
undertakings as basic predicates for upholding digital search warrants”).




2
  In the May 20 Letter, we asked for clarification with respect to your request for an “FTK” report.
(Dkt. 91-1 at 7). You have clarified that you are requesting “forensic analysis reports.” (Dkt. 91
at 3). We do not interpret your request to include, among other things, agent work product, notes,
or exports made during the course of the forensic review. (Dkt. 101-1 at 2 n.3). To the extent that
we have misunderstood your request, please let us know.
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 68 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 69 of 71
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 70 of 71




            EXHIBIT 73
Case 1:20-cr-00468-RMB Document 119-4 Filed 08/02/21 Page 71 of 71
